Van Brunt, P. J. (dissenting):
I dissent. I do not see why .the conveyance from the city did not convey all that the city had to the center of the old proposed street. -That street was only a map street, never opened and in no way dedicated to the public use; for, although the city took the land, referring to the map" upon which this street was laid out, it was never opened or dedicated to the public. I do . not see but that the same rule must apply to such a street as to those laid out on a map by a private individual. The rule in this latter class of cases *411is well settled, that where a boundary is upon a map street, the grant goes to the center of the map street, although the distances would exclude it. The cases which refer to the differences between city streets "and highways relate to city streets which have been opened, and the title to the bed of the street acquired by the city for the use of the public.
Judgment affirmed, with costs.